EXHIBIT SETTLEMENT AGREEMENT THIS AGREEMENT is entered into as of this day of April, 2009 by and between Valcent Products Inc., an Alberta Canada corporation (the “Company”) andu of u. (“the Subscriber”). RECITALS: WHEREAS, the Subscriber has provided capital and interest of US $u and was issued promissory notes by the Company, whereby the Company is indebted to the Subscriber in the aggregate amount of US $u as at March 27, 2009 for certain capital received from the Subscriber, and accrued interest on unpaid amounts due to the Subscriber thereunder; and WHEREAS, the Company and the Subscriber acknowledge that the aggregate amount of US $u is due and owing the Subscriber (the “Debt”); and WHEREAS, the Company agrees to issue to the Subscriber ushares of its restricted common stock at US $0.022222222 per share (the “Shares”) as full and complete satisfaction of the Debt pursuant to Valcent Products Inc.
